Citation Nr: 0737648	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-09 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for venous disability, 
including deep vein thrombosis, of the right lower extremity 
as secondary to service-connected left leg disability. 
 
2.  Entitlement to an effective date earlier than February 
28, 2005 for the award of a total rating based on 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to October 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan that denied service connection for 
venous disability, including deep vein thrombosis, of the 
right lower extremity as secondary to service-connected left 
leg disability.  The RO granted a total rating based on 
unemployability effective from February 28, 2005 from which 
the appellant has filed an appeal for an earlier effective 
date.  


FINDINGS OF FACT

1.  The preponderance of the clinical evidence is against a 
finding that venous disability of the right lower extremity, 
including deep vein thrombosis, is proximately due to or the 
result of service-connected left leg disability.

2.  The evidence does not reflect that the veteran was unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disability prior to February 28, 
2005.


CONCLUSIONS OF LAW

1.  Venous disability, including deep vein thrombosis, of the 
right lower extremity is not secondary to service-connected 
left leg disorders. 38 C.F.R. §§ 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007; 38 C.F.R. § 3.310 
(2007).

2.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability prior to February 28, 2005 have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
earlier than February 28, 2005 for the assignment of a total 
rating based on unemployability due to service-connected 
disability.  He asserts that the award should at least date 
back to when he first filed in his claim in April 2004, if 
not earlier, because he was not capable of any meaningful 
employment or work due to restrictions imposed by his 
service-connected left leg venous disability.  He also 
asserts that there is clinical evidence of record that 
service-connected left leg disability has engendered venous 
disability of the right lower extremity for which service 
connection is warranted on a secondary basis.

VA's duty-to assist-considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was promulgated in 
November 2000, and has imposed duties on VA to provide notice 
and assistance to claimants in order to help them 
substantiate their claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2007).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2007).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has 
been accomplished.  As evidenced by the statements of the 
case, the appellant has been notified of the laws and 
regulations governing entitlement to the benefits sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claims.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in June 2004 and June 2006, the 
RO informed the appellant of what the evidence had to show to 
substantiate the claims, what medical and other evidence the 
RO needed from him, what information or evidence he could 
provide in support of the claims, and what evidence VA would 
try to obtain on his behalf.  Such notification has fully 
apprised the appellant of the evidence needed to substantiate 
the claims.  He was also advised to submit relevant evidence 
or information in his possession. 38 C.F.R. § 3.159(b).  The 
appellant was also notified in March 2006 regarding the 
criteria for rating a disability, and for establishing an 
effective date. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims.  Pertinent private and VA clinical 
records have been associated with the claims folder.  The 
appellant was afforded at least two VA compensation and 
pension examinations during the appeal period, to include 
medical opinions.  There is no indication from either the 
appellant or his representative that there is outstanding 
evidence that has not been considered.  After review of the 
claims folder, and for the reasons articulated below, the 
Board finds that further assistance from VA would not aid the 
appellant in substantiating the claims.  Therefore, VA does 
not have a duty to assist that is unmet with respect to the 
issues on appeal. See 38 U.S.C.A. § 5103A (a) (2); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The claims 
are ready to be adjudicated on the merits. 



1.  Service connection for venous disability of the right 
lower extremity secondary to service-connected left leg 
disability.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2007). This 
includes disability made chronically worse by service-
connected disability. See Allen v. Brown, 7 Vet. App. 439 
(1995).

Factual background and legal analysis

The service medical records reflect no complaints or findings 
referable to right lower extremity venous disability.  It is 
shown that the veteran sustained multiple shell fragment 
wounds of the left hip, thigh, and knee, including a 
comminuted fracture of the femur with malunion for which 
service connection was granted in 1969.  In a private 
clinical record dated in May 1989, it was reported that in 
December 1987, he noticed a rash on the outside of the ankle 
of the left leg, and subsequently developed an ulcer on the 
lateral aspect.  Examination later disclosed severe venous 
reflux in the left leg as evidenced by pigmentation around 
the left ankle with ulceration.  A diagnosis of chronic 
venous insufficiency with stasis ulcer was rendered that was 
attributed to service-connected injuries of the left leg.  By 
rating action dated in December 1991, service connection was 
granted for varicose veins, stasis dermatitis, with 
ulceration of the left ankle as directly due to and 
proximately the result of service-connected left hip and 
thigh wound residuals.  

The record reflects that service connection is currently in 
effect for severe fragment wound injury residuals of the left 
hip and thigh, status post left hip replacement, rated 50 
percent disabling; varicose veins of the left ankle with 
ulceration, rated 40 percent disabling; residuals of 
comminuted fracture of the left femur, rated 30 percent 
disabling; fracture wound residuals of the left upper arm; 
rated 10 percent disabling, traumatic peripheral neuropathy 
involving the cutaneous bands of the left femur nerve, rated 
10 percent disabling; and scar fragment wound of the chin, 
rated zero percent disabling.  A combined disability 
evaluation of 80 percent is in effect for service-connected 
disability.  

On VA examination in August 2002, the veteran was observed to 
have varicose veins involving both lower extremities with 
chronic venous insufficiency.  A VA outpatient clinic note 
dated in February 2004 was received in which it was noted 
that the right lower leg had experienced spontaneous 
ulcerations.  The examiner stated that "[i]t is my opinion 
that the injury on the left limb has created enough of a 
compromise in vascular flow that the right lower extremity is 
more prone to stasis ulcrations[sic]."  The report of a VA 
examination conducted in June 2004 noted that the appellant 
had deep vein thrombosis involving both lower extremities 
with stasis changes, and recurrent chronic ulcers, more so on 
the left.  The veteran specifically contends that there is a 
causal or secondary relationship between the service-
connected left lower extremity varicose veins and the later 
development of those on the right.

An medical opinion pertaining to etiology was sought in this 
regard.  On VA examination in December 2004, it was noted 
that the claims folder was reviewed.  Comprehensive clinical 
and background history was presented.  Following examination, 
the examiner stated that there was no medical literature to 
support a finding that recurrent stasis ulceration in the 
right lower extremity was related to prior injury to the left 
thigh.  It was added that the anatomy of the draining veins 
in the lower extremities were independent segments.  When 
examined by VA for compensation and pension purposes once 
again in May 2006, the examiner related that it was less 
likely than not that right leg disability was caused by or a 
result of varicose veins with ulceration of the left ankle.  
Following a discourse on the causes, onset and clinical 
course of varicose veins, the examiner stated that there was 
no scientific evidence that supported venous stasis of one 
leg affecting the other leg.  

It is the Board's responsibility to assess the credibility 
and weight to be given the evidence. See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)). See also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993)(the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches.  The credibility and weight to be attached to 
medical opinions are within the province of the Board.).

In this instance, the record reflects that at least two VA 
examiners have reviewed the record and have found or implied 
that each lower extremity is an independent entity unaffected 
by the symptoms affecting the other leg.  They have 
unambiguously stated that there is no clinical authority that 
supports a causal or etiological relationship between 
service-connected left leg varicose vein disorders and 
similar disability affecting the right lower extremity.  
While the appellant's treating physician did indeed proffer 
an opinion that left leg compromise made the right leg more 
susceptible to stasis ulceration, the Board gives greater 
evidentiary weight to the VA medical examiners' opinions in 
December 2004 and May 2006 as they took the entire record 
into account, appeared to have premised their conclusions on 
the clinical record and recognized clinical authority, and 
were not merely conclusory.  None of the veteran's private 
physicians have contradicted those opinions.  As a layperson 
without medical training and expertise, the appellant himself 
is not competent to provide an opinion on a medical matter. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for venous disability, 
including deep vein thrombosis, of the right lower extremity 
secondary to service-connected left leg disability, and it 
must be denied. See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007), see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

2. Entitlement to an effective date earlier than February 28, 
2005 for a total rating based on unemployability due to 
service-connected disability.

Law and regulations

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a) (2007).  It is also the established 
VA policy that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated as totally 
disabled. 38 C.F.R. § 4.16(b) (2007); see also 38 C.F.R. 
§§ 3.340, 3.341 (2007).

Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

An informal claim is any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris. 38 C.F.R. § 3.155 (2007).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.

(1) Report of examination or hospitalization by 
Department of Veterans Affairs or uniformed 
services.  he date of outpatient or hospital 
examination or date of admission to a VA or 
uniformed services hospital will be accepted as 
the date of receipt of a claim.

(2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be 
accepted when the evidence furnished by or in 
behalf of the claimant is within the competence 
of the physician or lay person and shows the 
reasonable probability of entitlement to 
benefits. 38 C.F.R. § 3.157 (2007).

Factual Background

The record reflects that in a statement received in May 1999, 
the veteran requested an increased rating for pain of the 
left thigh and hip which he related was affecting his ability 
to work.  On VA examination in June 1999, it was noted that 
he continued to work despite his symptoms that included pain 
and some activity restrictions.  He stated that he had missed 
four months of work the previous year on account of pain.  

Subsequently received were a number of statements from the 
veteran's private and VA physicians dating from 2001 
indicating continuing complaints of pain and activity 
restrictions on account of symptoms from the service-
connected left leg lower extremity.  In January 2001, it was 
noted that he had been received months of treatment for a 
slow healing venous stasis that had finally resolved.  On VA 
examination in March 2001, it was reported that he was 
currently employed in a maintenance capacity.  The veteran 
was reported to have stated that he was able to walk from 1/4 
to 1/2 mile and could stand for several hours despite pain.  
Strength in the left leg was noted to be poor.  In a report 
dated in September 2001, Dr. V. E. D., DO, related history of 
a previous leg ulcer, stating that a slight bit of ulceration 
remained that could be aggravated by long periods of 
standing.  It was opined that the veteran's regular duties 
would impair healing, and it was recommended that a job 
sitting with the leg elevated would be most conducive to 
healing.  In a statement dated in October 2001, a VA 
physician noted that the overall assessment of the veteran 
was that he indeed suffered from severe deep venous 
insufficiency but that he was able to ambulate on the [left] 
limb, functioned normally on a daily basis, and should remain 
relatively active.  

The veteran continued to claim an increased rating for left 
leg ankle disability in January 2002 indicating that problems 
with ulceration had caused him to be off work four months in 
2000, five months in 2001 and two months so far in 2002, 
[although it had been only 16 days into the year as of his 
writing].  On VA examination in August 2002, it was noted 
that he worked in the maintenance division for the U. S. Post 
Office, and that for the last two years, had had a sitting 
job where he could elevate his left lower extremities.  It 
was reported that he currently had persisting pain but no 
active ulcers, and was using an Unna boot and Jobst 
stockings.  It was reported that his condition was chronic 
and complicated by recurrent stasis ulcer, and required 
appropriate care and usage of compressive stockings on the 
left lower leg.  

The veteran wrote in April 2004 that although he was still 
working, he felt that he was entitled to a total rating based 
on unemployability.  He related that he had been on light 
duty at the Post Office for four years, and that his duties 
included sitting at a desk doing 'nothing' with my leg 
propped up.  He related that "I am not really earning my 
salary."

A formal claim for a total rating based on unemployability 
was initially received on May 5, 2004.  The veteran related 
that the most he had ever earned in one year was $42,912, and 
that this was in 2004.

On VA examinations in July 2004, it was reported that the 
veteran continued to have constant pain in the left lower 
extremity with numbness in the thigh, and that he walked with 
a limp.  He denied frequent episodes of thrombophlebitis, but 
related that he had chronic ulcers over the lateral aspect of 
the left ankle.  Examination disclosed bilateral varicose 
veins over both lower extremities with chronic venous stasis 
changes.  There were almost healed ulcers with very minimal 
breaking of the skin and appropriate dressing.  There was no 
discharge, bleeding, secondary infection or cellulitis.  
There was minimal diffuse swelling of both lower legs.  
Venous Doppler studies were conducted.  Following 
examination, the examiner stated that the appellant had no 
restriction of routine simple daily activities.  

The veteran also underwent a joints examination in July 2004 
whereupon the examiner found that functional impairment due 
to service-connected disability was minimal as far as the use 
of his left hip, knee and leg were concerned.  The examiner 
added that such disabilities impacted the appellant's 
physical and sedentary employment only to a minimal degree.  
Following neurological examination, a diagnosis of 
neuropathy, partial, left femoral nerve, mild, was rendered.  
It was noted that he continued to be employed.  

The veteran submitted another application for increased 
disability based on unemployability dated March 1, 2005.  He 
noted that he had become too disabled for work in 2000, but 
had last worked full time on February 28, 2005.  The veteran 
stated that he had earned $44,000 in 2004.  He wrote that he 
had enough time in to "regularly retire" but had quit 
working because he was not physically able to work because of 
his leg ulcerations.  In an attached statement dated in 
December 2004, Dr. V. E. D., OD, wrote that at that point, in 
view of the chronic venous stasis of the left lower 
extremity, the veteran was at high risk of reopening his 
ulcerations with any level of standing or walking, and that 
it was unlikely that he could tolerate returning to a work 
setting.  

By rating action dated in December 2005, a total rating based 
on unemployability was granted, effective from February 28, 
2005, the date the appellant stated that he had last worked 
full time.  

Legal Analysis

VA regulations governing the award of effective dates require 
that the Board must generally look to the evidence regarding 
the veteran's service-connected disabilities during the one-
year period prior to a claim to determine whether it was 
"ascertainable that an increase in disability had occurred."  
In this instance, the records prior to the date that the 
veteran initially filed his claim received in May 2004 do not 
show that it was factually ascertainable that the veteran was 
unemployable due to service-connected disability.  As 
extensively outlined above, VA and private clinical records 
dating from 1999 clearly indicate that the appellant 
continued to be employed.  Accommodations had been made for 
him at his place of employment and he himself reported that 
he had been placed on light duty.  Thus it is clearly 
demonstrated that during that time frame, the veteran was not 
unemployable by reason of service-connected disability.  The 
fact that a veteran is unemployed (or underemployed) or has 
difficulty obtaining substantially gainful employment is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether the veteran was capable of 
performing the physical and mental acts required by 
employment, not whether he could find employment. See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this instance, it is documented that the veteran received 
continuing treatment for recurrences of stasis ulcers and 
persistent pain affecting the left lower extremity.  He 
reported that he had missed months of work dating back to 
2000.  However, none of the clinical evidence ever noted that 
he was too disabled for all work.  On the contrary, he was 
continuously reported to be employed, and it was generally 
found that with accommodations, he could engage in sedentary 
work, which he did.  Moreover, the veteran's income of 
$44,000 for the year prior to his leaving his job clearly was 
not marginal, as it suggests that he was receiving his 
regular salary, and this was gainful. See 38 C.F.R. § 4.16(a) 
(2007)

The record reflects that when the appellant first filed a 
claim in May 2004 for a total rating based on 
unemployability, he was employed full time.  Subsequent VA 
and private clinical records continued to show that he was 
employed full time with work restrictions.  It was not until 
the application received in March 2005 that the appellant 
stated that he had become unemployed on February 28, 2005 on 
account of service-connected disability.  A private clinical 
report received at that time also suggested that he had 
become too disabled for work on account of venous symptoms.  

In sum, the veteran remained employed until February 27, 
2005.  Review of the evidence does not document that he was 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities at any 
time prior to February 27, 2005.  While the appellant may not 
have been able to engage in heavy manual labor or a position 
that required full use of his left lower extremity, it is 
clear that there were another employment option available to 
him which he utilized until February 27, 2005.  The Board 
thus finds under the circumstances that the effective date of 
the grant of a total rating based on unemployability can be 
no earlier than the date entitlement arose on February 28, 
2005. See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400 (2007).  Therefore, an earlier effective date 
is not warranted.  

The preponderance of the evidence is against the claim in 
this regard.  


ORDER

Service connection for venous disability, including deep vein 
thrombosis, of the right lower extremity secondary to 
service-connected left leg disability is denied.

Entitlement to an effective date prior to February 28, 2005 
for a total disability 


rating based on individual unemployability due to service-
connected disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


